ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment, response, and Declaration of 1 October 2021 are entered. 
	The Election/Restriction requirement of 22 October 2019 remains in effect.
	Claim 2 has been canceled. Claims 1 and 3-20 are pending. Claims 8-20 are withdrawn. Claims 1 and 3-7 are being examined on the merits.	
	The rejection of claims 1 and 3-7 under 35 U.S.C. 101 is withdrawn in light of the amendment, response, and declaration filed 1 October 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-20 directed to inventions non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
	Claim 1 is allowed as previously presented.
	Claim 2 remains canceled as previously presented.
	Claims 3-7 are allowed as previously presented.
	Cancel claims 8-20.
	Claim 21 is allowed as previously presented.

REASONS FOR ALLOWANCE
Claims 1, 3-7, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Yoon et al. WO 2008/016240 A1, teaches a protein of SEQ ID NO: 19 that matches SEQ ID NO: 1 as instantly claimed. The ‘240 art additionally teaches that it is active towards S. aureus. The ‘240 art does not explicitly teach removal of the N-terminal methionine to achieve SEQ ID NO: 2, nor combination of that truncated version with SEQ ID NO: 1 to treat staphylococcal infections as claimed. Again, while ‘240 indicates the base lytic protein of SEQ ID NO: 19 is active towards S. aureus, it offers no indication that the protein would also be inhibitory towards all of the other claimed Staphylococcus species. No other art indicates that G1 lytic proteins as in ‘240 are broadly active towards an entire genus of bacteria, i.e. that activity towards S. aureus provides a reasonable expectation that the protein mixture is also active towards S. arlettae, S. auricularis, S. carnosus, S. carprae, S. chromogenes, S. cohnii, S. delphini, S. epidermidis, S. equorum, S. gallinarum, S. hemolyticus, S. hominis, S. intermedius, S. kloosii, S. lentus, S. lugdenensis, S. muscae, S. pasteuri, S. saprophyticus, S. warneri, and S. xlyosus. The claimed method is therefore novel and unobvious. Furthermore, as the claim recites a particular and specific treatment of a disease or condition, the claims satisfy the eligibility analysis under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658